DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 1/6/22.  Claims 1, 3-6, 10 and 11 are amended, claims 2, 8, and 9 are canceled.  Claims 1, 3-7, and 10-12 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, and 10-12 are rejected under 35 U.S.C. 103 as obvious over US Publication No. 2018/0018904 A1 to Okayama et al. (hereinafter “Okayama ‘904”) in 
Concerning claim 1, Okayama ‘904 discloses a training device for simulating a vascular bed with static, dynamic, contrasted static, and contrasted dynamic fluid motion within the vascular bed for representation in imaging techniques (Abstract, paragraphs [0142]-[0147] – training device provides simulation for representation in imaging techniques), 
encompassing simulation of a vascular bed that is situated within a body, wherein two openings for connecting or filling are situated directly on the body to allow a flow of fluid through the vascular bed (Fig. 2, paragraphs [0046], [0047] – plurality of openings allow a fluid flow), and 
wherein the device has a flat support surface, in the area of which at least one object having a different radiodensity in comparison to the body and the vascular bed is situated within the device (paragraphs [0073], [0089], [0142], [0143] – model has parts with different radiodensidites).
Okayama ‘904 lacks specifically disclosing, however, Okayama ‘682 discloses herein a port for a contrast agent injection of a contrast agent introduction system is situated above the one of the two openings for filling, wherein the contrast agent introduction system is designed to also include a contrast agent supply ring, with openings directed toward the proximal cylindrical section that allows introduction of a dye into the vascular bed via a connection, wherein the contrast agent supply ring forms an annular cavity that surrounds the proximal cylindrical section and is connected to the 

Concerning claim 3, Okayama ‘904 discloses the body is made of a material that is homogeneously hypodense in computed tomography and is hypointense in magnetic resonance tomography, the material being a synthetic resin (paragraphs [0044], [0111]).

Concerning claim 4, Okayama ‘904 discloses wherein the at least one object having a different radiodensity a) has the shape of stylized vertebrae with transverse processes; b) has a higher radiodensity than the body and/or the vascular bed, wherein the radiodensity is 500-1600 Hounsfield units in computed tomography; c) in addition has a higher magnetic resonance tomography signal intensity compared to the body and/or the vascular bed; and/or d) is connected to other structurally identical objects (Fig. 2, paragraphs [0073], [0089], [0143]).



Concerning claim 6, Okayama ‘904 discloses the claimed invention except for the specific lengths recited in the claim, however teaches that the sizes of the parts within the simulator may be modified (see at least paragraphs [0053], [0092], [0098], [0142]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Okayama to a) the aortic equivalent is made up of four sections: i)a proximal cylindrical section that directly adjoins the cover plate and preferably has a length of 2 cm; ii) a central section that adjoins the proximal cylindrical section and preferably has a length of 10 cm; iii) a section, following the central section, that results in a caliber reduction and preferably has a length greater than 1.5 cm; and iv) a distal section that adjoins the port in the base plate and preferably has a length of 1 cm; b) the vascular bed has at least one lateral branch having the stylized design of the arterial portion of the human vascular system, and has segmental constrictions and/or expansions that such modification would be considered an obvious variation in a change of size of the parts. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Concerning claim 7, Okayama ‘904 discloses wherein the at least one discharge channel on one side is connected to the outer end of the at least one lateral branch, and on the other end of the channel layout opens into the distal section, wherein the length 

Concerning claim 10, Okayama ‘904 lacks specifically disclosing, however, Okayama ‘682 discloses the claimed invention except for the specific measurements recited in the claim, however teaches that the sizes of the parts within the simulator may be modified (see at least paragraph [0061]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Okayama ‘682 to wherein the contrast agent supply ring a) is connected to the proximal cylindrical section 1.8 cm below the cover plate that such modification would be considered an obvious variation in a change of size of the parts. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure of Okayama ‘682 in the system of Okayama ‘904 in order to provide an easier way of introducing the contrast agent into the system.

Concerning claim 11, Okayama ‘904 discloses wherein the openings preferably being designed as slotted contrast agent supply recesses (paragraphs [0083]-[0089]).

Concerning claim 12, Okayama ‘904 discloses application of the device according to Claim 1 in static angiography, dynamic angiography, 3D angiography, and/or use thereof in registration techniques (see the rejection of claim 1, and paragraphs [0023], [0127]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 10-12 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715